department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number this is in response to your ruling_request as to the tax implications of establishing the number release date date uil dear ------------------ proposed grant-making program facts you are exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code and classified as a private_foundation under sec_509 you are a_trust that has four trustees your activities consist of making grants to qualified charitable scientific literary religious and educational organizations have desperate financial needs due to being a victims or families of victims of a natural disaster violence terrorist acts or acts of war b impoverished artists or c victims of discrimination social injustice or persecution the grant-making program will be administered by a committee comprised of three trustees upon receipt of an application the committee will evaluate it as to whether the individual is impoverished and has desperate financial needs and determine if the individual fits within one or more of the above referenced categories all decisions of the committee require the concurrence of two members and are final funds will be distributed to the individual who applied or upon behalf an of applicant none of the grants will be for travel study or other similar purposes as described in sec_4945 of the code and there are no future restrictions on the grant the grants will be administered without giving any consideration to an applicant’s gender creed race age or national origin you will maintain records of all grants made in order that the purpose of any and all grants can be substantiated upon request by the service your records will show the name and address of each recipient the circumstances justifying the grants amounts disbursed the purpose for which the aid is given and the recipient’s relationship if any to you if in the discretion of the committee a follow up accounting is required you will keep detailed records of the information gathered an individual would be determined to be impoverished or indigent and eligible for a grant if you plan on establishing a grant-making program to individuals that are impoverished and an identifiable sudden and unexpected event would include but not be limited to serious the individual lacks the necessities of life involving physical mental or emotional well being as a result of poverty or temporary distress and therefore is the proper object of charity desperate financial needs include a need resulting directly from an identifiable sudden and unexpected event the inability to provide for the basic necessities of life such as food clothing furniture and other items of basic sustenance unusual and uninsured medical_expenses caused by severe illness or accident or need for supplemental assistance by an aged or handicapped_individual with insufficient income to maintain a minimum standard of living you will establish criteria for reviewing applications to determine if the applicant will qualify illness or injury to the individual or a member of his or her household casualty or theft_loss to personal_residence or work facilities or civil unrest any emergency event would have to be caused by factors outside the control of the individual or members of his or her household such emergencies would be situations that are not expected to continue for lengthy periods of time or to be recurring in the normal course of events in order for an emergency to result in desperate financial need the individual and the member of his or her family would have to be without sufficient available financial resources to meet the emergency which would leave the individual in a situation in which he or she would be unable to continue to live and work in his or her accustomed manner which would not be lavish_or_extravagant after making the grant you will periodically contact the grantee to confirm that the grant proceeds are being used in furtherance of its intended purpose financial resources before being eligible for a grant rather the individual would have to establish that the financial hardship would cause a significant interruption in his or her life and that he or she lack the liquid financial reserves to meet the financial demands of the emergency or the basic necessities of life because emergency situations giving rise to the desperate financial need may demand a prompt response for assistance to be effective the committee on occasion may not be able to verify immediately the information contained in the application you will keep certain basic case records of all emergency grants made under the program in order that the purpose and qualifications of the applicant for each such grant can be substantiated upon request by the service each record will show the name of the recipient the circumstances justifying the grant the amount disbursed and the recipient’s relationship if any to your members and officers or a grantor or substantial_contributor and a corporation controlled by a grantor or substantial_contributor to you you will provide information to the public regarding your grant making activities through separate materials that you distribute details of the program will be included in the program materials and will include the forms needed to request a grant the documentation to be submitted in connection with the grant request the persons to contact and a statement regarding the possibility of a final accounting and additional documentation that may be requested at some reasonable_time following the disbursement of funds the program materials will also include a notice that funds not spent on expenditures contemplated by the approval process must be returned your program materials will state that the grants are intended to it is not contemplated that an individual would have to exhaust completely all personal cover expenses not otherwise covered by other sources such as insurance not provide assistance to any disqualified_person as defined in sec_4946 of the code issues you are requesting the following rulings contributions you receive will not be earmarked for a specific individual or family you will your grant-making program will be in furtherance of your charitable purposes within the meaning of sec_501 and sec_170 of the code grants made pursuant to the grant-making program will constitute qualifying distributions within the meaning of sec_4942 of the code grants made pursuant to the grant-making program will not constitute taxable_expenditures within the meaning of sec_4945 and of the code sec_501 of the code exempts from federal_income_tax organizations organized sec_1_501_c_3_-1 of the income_tax regulations provides in relevant part that sec_170 of the code defines charitable_contribution as a contribution or gift to law and operated exclusively for charitable or educational_purposes the term charitable includes among others relief of the poor and distressed or of the underprivileged and promotion of social welfare by organizations designed to eliminate prejudice and discrimination or to defend human and civil rights secured_by law or for_the_use_of a corporation trust community chest fund or foundation organized and operated exclusively for among others charitable purposes distribution means any amount including the portion of reasonable and necessary administrative expenses paid to accomplish one or more exempt purposes described in sec_170 other than any contribution to an organization controlled by directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation the term qualifying_distribution means in relevant part any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more described purposes described in sec_170 or b other than a contribution to a private_foundation which is not a private_operating_foundation as described in sec_4942 or an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to the sec_53_4942_a_-3 of the foundation and excise_tax regulations provides that sec_4942 of the code provides in relevant part that the term qualifying sec_4945 of the code imposes a tax on each taxable_expenditure of a private sec_4945 of the code provides that sec_4945 shall not apply to an sec_4946 of the code provides in part that the term disqualified_person means sec_4945 of the code provides that a taxable_expenditure includes any amount foundation with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b c or e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power foundation as defined in sec_4945 of the code paid_or_incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless it satisfies the requirements of subsection g sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee which constitutes a qualifying_distribution under sec_4942 will not be treated as a taxable_expenditure under sec_4945 of the code individual for purposes other than those described in sec_4945 is not a taxable_expenditure within the meaning of that subsection for example if a foundation makes grants to indigent individuals to enable them to purchase furniture such grants are not taxable_expenditures within the meaning of sec_4945 even if the requirements of sec_4945 are not met taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 thus ordinarily only an expenditure for an activity which if it were a substantial part of the organization’s total activities would cause loss of tax exemption is a taxable_expenditure under sec_4945 for purposes of sec_4945 and its regulations the term purposes described in sec_170 shall be treated as including purposes described in sec_170 whether or not carried out by an organization described in sec_170 sec_53_4945-6 of the regulations provides in relevant part that any payment sec_53_4945-6 of the regulations provides that under sec_4945 the term sec_53_4945-4 of the regulations provides in relevant part that a grant to an rationale you plan on establishing and administering a grant-making program for impoverished individuals with desperate financial needs desperate financial needs would include an emergency need resulting directly from an identifiable sudden and unexpected event the inability to provide for the basic necessities of life such as food clothing furniture and other items of basic sustenance unusual and uninsured medical_expenses caused by severe illness or accident or the need for supplemental assistance by an aged or handicapped_individual with insufficient income to maintain a minimum standard of living grants will not be made for study travel or other similar purposes financial needs victims or families of victims of a natural disaster violence or terrorist acts of war impoverished artists and victims of discrimination social injustice or persecution you plan on making grants to the following classes of impoverished people with desperate providing financial assistance to impoverished individuals with desperate financial needs provides relief of the poor and distressed consistent with furthering a charitable purpose within the meaning of sec_501 and sec_170 of the code persons who are unable to financially care for themselves as a result of being victimized as a result of an expected event are proper objects of charity considering the size of your eligible pool of recipients and the fact that it is open ended we conclude that your proposed recipients constitute a charitable_class within the meaning of sec_501 of the code since the grants will further a charitable purpose under sec_170 of the code the amounts paid to the individuals will be qualifying distributions under sec_4942 and sec_53_4942_a_-3 of the regulations the grants will not be considered taxable_expenditures under sec_4945 of the code and sec_53_4945-6 of the regulations because the grants further charitable purposes under sec_170 of the code and are not to be used for education travel or similar purpose by the individual based on the facts and circumstances as described above we rule that the grant-making program will be in furtherance of your charitable purposes within the meaning of sec_501 of the code and sec_170 of the code grants made pursuant to your grant-making program will constitute qualifying distributions within the meaning of sec_4942 of the code grants made pursuant to your grant-making program will not constitute taxable_expenditures within the meaning of sec_4945 and of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice steven b grodnitzky manager exempt_organizations technical group sincerely
